                    UNITED STATES DISTRICT COURT
                               FOR THE
                         DISTRICT OF VERMONT


ELHANNON LLC, et al.                 :
                                     :
     Plaintiffs,                     :
                                     :
          v.                         :     Case No. 2:14-cv-262
                                     :
THE F.A. BARTLETT TREE EXPERT        :
Company,                             :
                                     :
          Defendant.                 :

                             OPINION AND ORDER

     Now before the Court is Defendant’s motion in limine to

permit Defendant to introduce evidence on cross-examination of

prior lawsuits and claims involving Plaintiffs’ principal, D.

James Sutton. For the reasons set forth below, Defendant’s

motion is denied.

                              Background

     A. Factual Background

     This case arose from a contract and fraud dispute between

Plaintiffs Elhannon Wholesale Nurseries, LLC; Elhannon Wholesale

Nurseries, LLC; and Elhannon Wholesale Nurseries, Inc.

(collectively “Elhannon”) and Defendant F.A. Bartlett Tree

Expert Company (“Bartlett”). Bartlett originally filed an action

in small claims court and Elhannon subsequently filed this case.

Elhannon’s principal allegation is that Bartlett failed to

perform under a series of contracts entered into between
Elhannon and Bartlett, for Bartlett to design and implement a

pest management program for Elhannon’s entire tree nursery.

Elhannon alleges that Bartlett employees underserviced the

nursery, leading to a large scale outbreak of disease and

insects on its trees; that Bartlett applied chemicals that were

not approved for use in Elhannon’s nursery in order to attempt

to control an incipient outbreak; and that Bartlett falsified

its records to give the impression that it was doing more work

at Elhannon than it actually performed.

     The Amended Complaint alleges six causes of action: breach

of contract, negligence, negligent misrepresentation,

intentional misrepresentation/fraud, fraud in the performance,

and violation of New York’s General Business Rule. ECF 27.

     B. Other Sutton Fraud Claims

     Bartlett originally moved for an order permitting them to

cross-examine Elhannon’s principal D. James Sutton (“Sutton”)

about five prior and currently pending lawsuits and one

additional incident concerning fraud allegations which Sutton

had reported to the police. ECF No. 161. Bartlett later filed a

supplemental pleading describing another Sutton lawsuit they

wish to admit. ECF 213. Together, these six lawsuits and one

additional police report are referred to as “Other Sutton Fraud

Claims.” They are described below.



                                2 
 
          1. Employee check kiting and payroll fraud reported to
             the police

     In 2006, Felicity Purzycki (then Harrington), who had just

started working at Elhannon, told Sutton that she believed two

employees were stealing from the company and involved in a check

kiting and payroll fraud scheme. ECF 172-2 at 2. After reviewing

the company’s accounting records, Sutton reported this

misconduct to the police. Id. According to Sutton’s deposition,

one employee confessed to the police. ECF 161-1 at 3. These

allegations did not result in any criminal charges. Id. at 6.

          2. Crow & Sutton Associates, Inc. v. C.R. Klewin
             Northeast, LLC et al.

     In this case, Crow & Sutton Associates (“C&S”), an entity

for which Sutton serves as Chief Executive Officer, was a

subcontractor on a construction project in Connecticut. Crow &

Sutton Associates, Inc. v. C.R. Klewin Northeast, LLC et al.,

No. HHDX04CV054016823S, 2010 WL 2573954 (Conn. Sup. Ct. May 21,

2010). C&S alleged that it did not receive all payment owed. Id.

C&S brought multiple claims including contract-based claims

under a payment bond, misrepresentation claims, and violations

of Connecticut’s Unfair Trade Practices Act. Id. Some claims were

found to be time-barred, and others were defeated on summary

judgment. Id.




                                3 
 
          3. Sutton v. Barriere, Sup. Ct., Rensselaer County

     This case concerns a dispute between Mr. and Mrs. Sutton

and their attorney. The Suttons became embroiled in a surety

dispute with their surety company in July 2000. ECF No. 213-3.

They retained an attorney to represent them in an action against

their surety company. Id. During that action, there was

disagreement over whether certain accounts should be placed into

escrow. Id. At the conclusion of that lawsuit, they brought suit

against their attorney about whether those accounts should have

been placed in escrow. Id. The Suttons brought claims for fraud,

breach of contract, and negligence/willful breach of trust. Id.

The parties entered into a stipulation of discontinuance in

December 2011. ECF 213-2.

          4. Elhannon, LLC v. Brenda J. DeLuca Trust

     In 2005, Elhannon entered into a contract to perform

landscaping services for the Brenda J. DeLuca Trust. Elhannon,

LLC v. Brenda J. DeLuca Trust, 108 A.D.3d 911, 911 (2013).

Disputes arose between the parties “regarding payment and other

issues.” Id. The parties both accused each other of breach of

contract and Elhannon brought a lawsuit in October 2011 alleging

fraudulent inducement. Id. The suit was found to be untimely and

the underlying merits of the claims were never addressed. Id.




                                4 
 
          5. J. Frank Schmidt & Son Co. v. Elhannon Wholesale
             Nursery, Inc. and D. James Sutton

     This case (“the Schmidt case”) began in 2014 when a tree

vendor sued Elhannon for non-payment of an invoice. Elhannon had

ordered nursery stock from Schmidt and Schmidt claimed it was

still owed $48,763. ECF 161-4. Elhannon contends that while they

received the shipments of nursery stock, a significant portion

was defective. ECF 172 at 7. Elhannon brought several

counterclaims against Schmidt for including breach of implied

warranty, and breach of express warranty. Id. The lawsuit

resulted in a confidential settlement.

          6. Donald J. Sutton and Ruth H. Sutton v. Warwick
             Valley School District et al.

     In this action, Sutton and his wife alleged improper

diversion of trust fund monies relating to a landscaping project

performed by Mr. Sutton’s subrogor for Warwick Valley School

District. ECF 161-8.   Mr. Sutton brought claims for diversion of

trust fund monies, perjury, and fraud and intentional

misrepresentation against Warwick Valley School District and

several people affiliated with the school district. Id.

          7. Elhannon Wholesale Nurseries, LLC, D. James Sutton
             and Ruth Sutton v. Jerome Construction, Inc., James
             Jerome, and Felicity Harrington Purzycki

     Elhannon brought this suit in 2016 alleging that James

Jerome and his company entered into a purchase agreement for the

purchase of trees and consulting services from Elhannon. First

                                 5 
 
Amended Complaint, Elhannon Wholesale Nurseries, LLC, D. James

Sutton and Ruth Sutton v. Jerome Construction, Inc., James

Jerome, and Felicity Harrington Purzycki, No. 5:15-cv-00257-gwc

(D. Vt. Mar. 16, 2016),   ECF No. 6. Elhannon claims that neither

Jerome nor his company paid but instead provided construction

work at defendant Purzycki’s private property, without

Elhannon’s knowledge or approval. Id. Elhannon brought claims

for theft/conversion, unjust enrichment, fraud, and breach of

contract.  Id. This case is currently pending.

                            Discussion

     Defendant’s motion argues that evidence of all the Other

Sutton Fraud Claims is admissible for the purpose of determining

Sutton’s credibility. They also argue that evidence of the

Schmidt case is admissible for proving a common scheme and

alternative causation.

     Defendant’s motion implicates two Federal Rules of

Evidence: 404(b) and 403. Rule 404(b) prohibits the admission of

evidence of “other crimes, wrongs, or acts . . . to prove a

person's character in order to show that on a particular

occasion the person acted in accordance with the character.”

Fed.R.Evid. 404(b). However, such evidence may be admitted for

other purposes “such as proving motive, opportunity, intent,

preparation, plan, knowledge, identity, absence of mistake, or

lack of accident.” Id. Rule 403 provides that “[t]he court may

                                 6 
 
exclude relevant evidence if its probative value is

substantially outweighed by a danger of . . . unfair prejudice,

confusing the issues, misleading the jury, undue delay, wasting

time, or needlessly presenting cumulative evidence.” Fed.R.Evid.

403.

       A. Evidence of Other Sutton Fraud Claims is Inadmissible
          Under 404(b)

       Defendant asserts that evidence concerning the Other Sutton

Fraud Claims is admissible to challenge the credibility of

Plaintiffs’ current fraud allegations. ECF No. 161 at 1.

Plaintiffs argue these claims are being offered as improper

character evidence. ECF No. 172 at 4.

       The varied nature of these claims (which range from a

personal dispute between Sutton, his wife, and their attorney to

allegations of check fraud within Elhannon brought to Sutton’s

attention by a former employee to claims of improper use of

trust monies) seems to speak less to Sutton’s credibility in

this particular case than to his litigious nature. As the Second

Circuit noted in Outley v. City of New York, “[l]itigiousness is

the sort of character trait with which Rule 404(b) is

concerned.” Outley v. City of New York, 837 F.2d 587, 592 (2d

Cir. 1988).

       Bartlett acknowledges that a limiting instruction

concerning the purpose of this evidence would be appropriate.


                                  7 
 
However, even with an instruction limiting the use of these

allegations to the issue of Sutton’s credibility rather than his

propensity for litigation, the Court believes there is a great

risk of unfair prejudice in this case.

     B. Evidence of Other Sutton Fraud Claims is Inadmissible
        Under 403

     To exclude evidence under Rule 403, the Court must

determine whether the probative value of the evidence is

substantially outweighed by the danger of unfair prejudice.

Fed.R.Evid. 403. Here, the acute risk of unfair prejudice

substantially outweighs any probative value.

     First, given the disparate nature of many of these claims,

admitting them all into evidence would have little probative

value. As mentioned above, the Other Sutton Fraud Claims

encompass a variety of different situations and actors. While

all of these claims involve some sort of allegation of fraud or

misrepresentation, the facts, circumstances, and specific

allegations are all disparate. The large differences between the

claims lowers their probative value. See Kramas v. Security Gas

& Oil Inc., 672 F.2d 766 (9th Cir. 1982) (“In this instance the

probative value of the evidence was limited [because] it related

to different transactions and alleged misrepresentations of a

different kind.”).




                                8 
 
     Second, admitting these claims would entail a high risk

that the jury would be biased against Sutton as a “chronic

litigant.” Raysor v. Port Authority of New York and New Jersey,

768 F.2d 34 (2d Cir. 1985) (finding that “litigiousness may have

some slight probative value, but that value is outweighed by the

substantial danger of jury bias against the chronic litigant.”).

     Defendant also argues that these prior claims are

admissible on the theory that they were fabricated. ECF No. 161

at 9. Defendant alleges that their similarity and number give

rise to an inference of fraud, while Plaintiffs assert that the

standard for proving fraud is higher. ECF No. 161 at 9, ECF No.

172 at 7–9. None of these claims have definitively been found

fraudulent. Introducing these claims, and asking the jury to

weigh the credibility and legitimacy of each, would create the

type of juror confusion and distraction which Rule 403 intended

to avoid. Allowing in these claims and having the jurors

evaluate their merits would create multiple mini-trials within

the instant litigation.

     C. Evidence of the Schmidt Case is Inadmissible to Show a
        Common Scheme or Alternative Causation

     Defendant also argues that the Schmidt case is admissible

to show Sutton’s “common scheme of alleging fraud in order to

avoid his financial obligations.” ECF 161 at 11.




                                9 
 
     While the Schmidt case may be the most factually similar of

the Other Sutton Fraud Claims, it is not “essentially

identical.” ECF 177 at 10. Their general similarities, that

Elhannon and another business got into a dispute over payment

and that at some point Elhannon brought a claim relating to

fraud, are not enough to evince a common scheme.

     Indeed, the cases Bartlett cites for support of this

proposition seem to demand a higher standard. In Onions Etc.,

Inc. v. Z&S Fresh, Inc., 1:09-cv-009060AWI-MJS, 2015 WL 9319427

(E.D. Cal. Dec. 23, 2015), defendants alleged that they were

falsely told by a bank that a certain loan document “would only

change the name” of an entity and not extend liability to their

personal assets. Onions Etc., Inc. v. Z&S Fresh, Inc., 1:09-cv-

009060AWI-MJS, 2015 WL 9319427, at *1 (E.D. Cal. Dec. 23, 2015).

During the course of a previous litigation, the same party

claimed they were told by different representatives at a

different bank that “the new loan documents were only name

change documents” and that none of their personal assets were at

risk. Id. Despite the fact that “[c]ourts generally disfavor

evidence that a party has alleged vaguely similar claims in

multiple lawsuits,” the court allowed this evidence in because

it was “so unusual” and “so identical.” Id. at *3. Here,

different claims of misrepresentation in payment disputes are



                               10 
 
not “so unusual” and “so identical” as to evince a common

scheme.

    Additionally, this evidence would be inadmissible under Rule

403 for the reasons described above.

    Lastly, evidence of the Schmidt case is not admissible to show

alternative causation: In the Schmidt case, Elhannon alleged

that the trees supplied by Schmidt were defective and not

saleable, not that Schmidt’s actions had affected trees already

at the nursery. Thus, it does not support Bartlett’s alternative

causation argument concerning the trees at issue in this case.

                             Conclusion

      For the reasons set forth above, Defendant’s motion in

limine is denied.

      DATED at Burlington, in the District of Vermont, this 19th

day of November, 2018.

                               /s/ William K. Sessions III
                               William K. Sessions III
                               District Court Judge




                                 11 
 
